Citation Nr: 1728273	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the brain, to include a tumor. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disk and joint disease of the lumbosacral spine prior to December 14, 2015, and greater than 40 percent since then, to include whether any separate disability ratings are warranted for neuropathy in the extremities.  

4.  Entitlement to an initial compensable disability rating for service-connected headaches prior to December 17, 2015, and greater than 30 percent since then. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to April 1991, October 2003 to March 2005, and May 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

This matter was previously before the Board in July 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included service connection for a disability manifested by numbness and tingling of the right and left lower extremities.  However, during the pendency of this appeal, by rating action dated in December 2016, service connection was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

Additionally, in December 2016, the agency of original jurisdiction (AOJ) awarded an increased disability rating of 40 percent for the service-connected degenerative disk and joint disease of the lumbosacral spine, effective as of December 14, 2015; and an increased disability rating of 30 percent for the service-connected headaches, effective as of December 17, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In December 2016, the AOJ issued a Supplemental Statement of the Case as to the pending issues on appeal to the Veteran at an address in Liberal, Kansas.  The Supplemental Statement of the Case was returned by the United States Post Office as undeliverable.  In January 2017, the Veteran had submitted an Employment Questionnaire (VA Form 21-4140) indicating that his mailing address in Gulfport, Mississippi, and a VA correspondence from May 2017 indicates that he may currently reside in Enid, Oklahoma.  In any event, there is no indication that the Supplemental Statement of the Case was ever sent to the correct address.  As such, the Veteran has not properly received the December 2016 Supplemental Statement of the Case; accordingly, the matter must be remanded for him to receive appropriate notification of the Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

The AOJ shall confirm that the Veteran's current mailing address and, thereafter, mail a copy of the December 2016 Supplemental Statement of the Case to the Veteran's current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

